Whitfield, C. J.,
delivered the opinion of the court.
The case falls precisely within Milburn Gin & Machine Co. v. Ringold, 19 So. Rep., 670. The case of Volking v. Huckaby, 67 Miss., 206, is clearly distinguished by its facts. That case presented the question whether there had been a sale at all.. The finding the representations to be true was the contingency upon which the sale was to be made at all. The question was, had there been a sale at all, not whether, there being a sale, the terms of which were. in writing, that sale was conditional or absolute. It is to be noticed further in that case that it was denied that there was any note, and there was no objection to any testimony in that case going off on the wrong issue. The distinction in the case at bar between permitting parol proof to show the consideration of the contract (the note) and to add a new term to the contract, contradictory of the written terms, is obvious.

Affirmed.